Appeal from a judgment of the *927Supreme Court (Swartwood, J.), entered June 21, 1991 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner pleaded guilty to one of five prison disciplinary rules for which he was accused of violating. After a hearing on the remaining charges, the Hearing Officer found petitioner guilty of three, while acquitting him of one. Before a determination was made on administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging his determination on various grounds. Prior to Supreme Court’s determination, however, respondent Commissioner of Correctional Services dismissed the three charges for which petitioner was found guilty at the hearing and expunged all references to said charges from his records. The Commissioner also modified petitioner’s penalty upon the charge for which he pleaded guilty to time served with no loss of good time. Petitioner’s only claim on appeal is that he was denied the right to call a mitigation witness at his hearing. Because petitioner has received all of the relief requested with respect to the three charges for which he was found guilty at the hearing, the proceeding was properly dismissed by Supreme Court as moot (see, Matter of Adams v LeFevre, 135 AD2d 1054; Matter of Gonzalez v Jones, 115 AD2d 849).
Weiss, P. J., Mikoll, Levine, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.